Citation Nr: 1046771	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  09-41 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, to 
include chronic obstructive pulmonary disease (COPD), on a direct 
basis and as secondary to in-service exposure to asbestos.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan






INTRODUCTION

The Veteran served on active duty from January 1946 to January 
1949 and from January 1951 to December 1954.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefit sought on appeal.  

During the current appeal, and specifically in July 2010, the 
Veteran testified at a videoconference hearing conducted before 
the undersigned Acting Veterans Law Judge (VLJ), who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2009) and is rendering 
the determination in this case.  A transcript of the testimony 
has been associated with the Veteran's claims file.  

In August 2010, the Board remanded the Veteran's claim so that 
additional evidentiary development could be undertaken.  
Specifically, the claim was remanded so the RO could obtain the 
Veteran's service treatment records and personnel records in an 
attempt to corroborate his assertion that he was aboard the USS 
General Leroy Eltinge during World War II.  The Board also 
remanded the Veteran's claim to retrieve private treatment 
records relating to his July 1982 diagnosis of lung cancer, as 
well as his updated VA treatment records.  

In a September 2010 letter, the Appeals Management Center (AMC) 
sent the Veteran a letter requesting that he complete a VA NA 
Form 13055 and provided instructions as to the information 
necessary for the RO to conduct an appropriate search for the 
Veteran's service treatment records.  The September 2010 letter 
also asked for information regarding the name, location and/or 
mailing address of the private physician who diagnosed him with 
lung cancer in July 1982.  It does not appear that the Veteran 
replied to the September 2010 letter, completed the NA Form 
13055, or supplemented the record with additional evidence or 
information to assist the RO in conducting a search for his 
military record, or provided any information regarding his July 
1982 private physician.  A request was initiated for the 
Veteran's personnel records which have been obtained and 
associated with the Veteran's claims file.  Also, the RO was able 
to obtain the Veteran's updated VA treatment records dated from 
April 2009 to July 2010.  As such, the Board finds that the RO 
completed the development requested in the June 2009 Board remand 
and complied with the remand instructions.  Stegall v. West, 11 
Vet. App, 268 (1998).  

Lastly, the Board notes that additional evidence, in the form of 
a handwritten statement from the Veteran, a Certificate of 
Eligibility dated in October 1956, a copy of a September 1954 
letter by the Veteran's Air Force Commander commending him for 
his service, an Airman Clearance form, as well as duplicates of 
his discharge papers, a statement he submitted in 2009, and a 
September 2008 letter from his physician, Dr. U.S., have been 
added to the record subsequent to the issuance of the most recent 
supplemental statement of the case (SSOC), dated in October 2010.  
This evidence was not accompanied by a waiver and has not yet 
been considered by the Agency of Original Jurisdiction (AOJ).  If 
an SOC or SSOC is prepared before the receipt of additional 
evidence, a SSOC must be issued to the Veteran, as provided in 38 
C.F.R. § 19.31 (2009), unless the additional evidence is 
duplicative or not relevant to the issue on appeal.  38 C.F.R. § 
19.37(a)(2009).  

In this case, the photocopy of the Veteran's January 1949 
discharge paper, the September 2008 letter from Dr. U.S., and the 
typewritten statement submitted by the Veteran are duplicative of 
evidence already associated with the claims file.  The Veteran's 
hand-written statement reiterates assertions already made in 
previous statements which were part of the claims file prior to 
the October 2010 SSOC.  The Board does not find the Certificate 
of Eligibility, the Airman Clearance form or the September 1945 
letter of commendation to be relevant with respect to issue on 
appeal.  Therefore, there is no prejudice to the Veteran in the 
Board rendering the following decision.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  There is no evidence to corroborate the Veteran's assertion 
that he was exposed to asbestos during his periods of active 
service.  

3.  A chronic respiratory disorder, to include COPD, was not 
shown in active duty or indeed until many years thereafter and 
has not been found to be causally or etiologically related in any 
way to such service.  


CONCLUSION OF LAW

The Veteran's respiratory disorder, to include COPD, was not 
incurred in or aggravated by the Veteran's military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the 
Court held that, upon receipt of an application for a service 
connection claim, VA is required to review the evidence presented 
with the claim and to provide the claimant with notice of what 
evidence not previously provided will help substantiate his/her 
claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this regard, the Board notes that the RO issued to the Veteran 
a letter in September 2008 prior to the appealed October 2008 
rating decision.  Therefore, the timing requirement of the notice 
has been met and to decide the appeal would not be prejudicial to 
the claimant.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The September 2008 letter satisfied the duty to notify provisions 
concerning his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  Specifically, this letter 
apprised him of what the evidence must show to establish 
entitlement to the benefit sought, what evidence and/or 
information was already in the RO's possession, what additional 
evidence and/or information was needed from the Veteran, what 
evidence VA was responsible for getting, and what information VA 
would assist in obtaining on the Veteran's behalf.  The September 
2008 letter also provided the Veteran with notice of the type of 
evidence necessary to establish a disability rating and effective 
date.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  All identified and available VA and 
private treatment records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claim.  


A review of the claims folder indicates that the RO made several 
attempts to obtain the Veteran's service treatment records.  
Initially, VA attempted to obtain the Veteran's service treatment 
records from the National Personnel Records Center (NPRC) but was 
only able to secure the Veteran's January 1949 and November 1954 
separation examination reports.  [These examinations were both 
clear of any complaints, treatment or diagnosis of a respiratory 
disorder.  Although the clinical evaluations of the Veteran's 
lung and chest were found to be normal at the November 1954 
separation examination, that evaluation also noted that the 
Veteran had whooping cough during his childhood and suffered from 
a moderate case of air sickness once.]  A September 2008 Request 
for Information under PIES (Personnel Information Exchange 
System) code 016 returned no records and reflected that no 
service treatment records were found due to fire-related causes.  
The above referenced response also stated that though "there are 
alternate record sources that often contain information which can 
be used to reconstruct parts of a lost service record," the type 
of information requested cannot be reconstructed.  

Pursuant to the August 2010 remand instructions, the RO informed 
the Veteran in a September 2010 letter that it was experiencing 
difficulty in obtaining the Veteran's service treatment records.  
The RO explained that, due to a 1973 fire at the National 
Archives and Records Administration, the Veteran's service 
treatment records may have been destroyed.  

The Board does acknowledge that the Veteran's complete service 
treatment records are not associated with the claims file.  When 
a claimant's treatment records are lost or destroyed, the VA has 
a "heightened" duty to assist in the development of the claims.  
See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  
See also 38 C.F.R. § 3.159(c).  In accordance with the August 
2010 remand, and in order to help assist the Veteran in 
reconstructing his medical records, the RO asked the Veteran to 
complete a VA NA Form 13055, identifying the exact dates/time 
periods during which he was transported to Japan in the USS 
General Leroy Eltinge during World War II, as well as the date(s) 
of any treatment received while aboard the ship.  The letter also 
asked the Veteran to identify the city or cities he was stationed 
in upon arriving in Japan, the name of his unit while stationed 
in that city, the time period he was stationed there, and the 
names of any military hospitals or outpatient centers where he 
received treatment for his lung condition.  The letter 
specifically stated that the NA Form 13055 should be completed in 
detail and returned in order for the RO to request a thorough 
search for the Veteran's military medical records.  It does not 
appear that the Veteran completed the designated NA Form 13055 as 
it is not attached to his claims file.  The Veteran also did not 
provide any additional evidence, documents, records or 
information in response to the questions presented and in support 
of his claim.  

The record reflects that the RO requested a search for the 
Veteran's personnel file under PIES code 018 in September 2010.  
The response indicated that the records were destroyed due to 
fire-related causes.  However, the Veteran's DD Form 214 for his 
second period of active duty, as well as an invoice receipt 
reflecting payment made, were supplemented to the Veteran's 
claims file.  

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the Veteran in obtaining 
his complete service treatment records.  If there is additional 
available evidence to substantiate the Veteran's claim, the RO 
cannot obtain these records without additional and more precise 
information from the Veteran.  The Court has held that the duty 
to assist is not a one way street, and an appellant must do more 
that passively wait for assistance when he has information 
essential to his claim.  Wood v. Derwinski, 1 Vet. App. 190 
(1990).  However, the Veteran has not provided the requested 
information.  

Accordingly, the Board finds that, in the present appeal, VA has 
complied with its duty to assist the Veteran.  All identified VA 
treatment records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claim on appeal.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an 'in-service event, 
injury or disease,' or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  As will be 
discussed more thoroughly below, there is no evidence that the 
Veteran had asbestos exposure in service, and there is no 
persuasive evidence that the Veteran's respiratory disorder arose 
as a result of an event in service.  

Upon remand, the Veteran was provided the opportunity to 
supplement the record with evidence to support his assertion that 
he had asbestos exposure in service, and that his current 
disability is a result of an event in service.  However, he did 
not respond to the RO's letter, he did not complete the NA Form 
13055, and he did not provide any additional evidence or 
documentation to support his assertion.  The only service 
treatment records available pertaining to the Veteran's period of 
active service are his January 1949 and November 1954 separation 
examinations, both of which show him to be in good health, and 
reflect that his chest and lungs were in normal condition upon 
discharge.  Indeed, the evidence of record reflects a twenty-
three year gap between separation from service and the first 
post-service treatment record indicating manifestations of 
respiratory disorder.  (See December 1977 X-ray report reflecting 
probable active pulmonary tuberculosis in the right apex.)  There 
is no evidence to corroborate the Veteran's assertion that he had 
asbestos exposure in service.  In addition, medical records 
suggesting a causal connection between the Veteran's disability 
and service rely solely on the Veteran's unsubstantiated claims 
and do not hold any probative value.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no 
obligation to obtain a medical opinion when there is no competent 
evidence that the appellant's disability or symptoms are 
associated with his service).  Accordingly, it is not necessary 
to obtain a medical examination or medical opinion in order to 
decide this claim.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

The Veteran maintains that his respiratory disorder, to include 
COPD, is related to his years of active service.  Specifically, 
the Veteran contends that he was exposed to asbestos while being 
transported on a naval ship during his service.  During his July 
2010 video conference hearing, he explained that, while aboard 
the USS General Leroy Eltinge during World War II as it travelled 
to Japan, he was assigned to a cabin at the bottom of the ship 
and his sleeping bunk was directly near large insulation pipes 
covered with asbestos.  The Veteran maintains that he was exposed 
to these insulation pipes and had asbestos exposure for seventeen 
days straight, and has therefore suffered from problems with his 
lungs since this period of service.  

As previously discussed above, the Veteran's complete service 
treatment records are not available and are presumed destroyed.  
The only record associated with the claims file pertaining to the 
Veteran's medical condition during service are his January 1949 
and November 1954 separation examinations.  The Board is aware 
that in such situations, it has a heightened obligation to 
explain its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a respiratory 
disorder.  Because the Veteran's complete service treatment 
records are unavailable for review, the Board must base its 
decision on other available evidence.

The Veteran's January 1949 separation examination report reflects 
that there were no significant abnormalities in his lungs and 
chest.  The November 1954 report of medical examination shows the 
clinical evaluation of the lungs and chest to be normal and a 
physical profile of 1 at the time of his examination.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that 
the 'PULHES' profile reflects the overall physical and 
psychiatric condition of the Veteran on a scale of 1 (high level 
of fitness) to 4 (a medical condition or physical defect which is 
below the level of medical fitness for retention in military 
service).  It was noted that the Veteran had whooping cough 
during his childhood years but there were no noted complications 
or residuals as a result of this disease.  Therefore, the 
available evidence contemporaneous with service shows the Veteran 
was not suffering from any type of respiratory disease upon 
separation.  

With respect to the Veteran's contention that his respiratory 
disorder is secondary to asbestos exposure while travelling 
aboard the USS General Leroy Eltinge during World War II, the 
Board finds that there is no evidence in the Veteran's records to 
support this assertion.  The Veteran's Separation Qualification 
Record reflects that he served as a military policeman in the 
U.S. Air Force during his first period of service from January 
1946 to January 1949, and his DD Form 214 reflects that he also 
served in the U.S. Air Force during his second period of active 
service from January 1951 to December 1954.  There is nothing in 
the Veteran's service records to indicate that the Veteran served 
with the U.S. Navy anytime during either period of active duty.  
His records are also devoid of any evidence showing that he was 
transported to Japan in a naval ship during World War II.  See VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (hereinafter "M21-1MR").  (Paragraph (g) 
notes that high exposure to asbestos and high prevalence of 
disease have been noted in insulation and shipyard workers.  
During World War II, several million people employed in U.S. 
shipyards and U.S. Navy veterans were exposed to chrysotile 
products as well as amosite and crocidolite since these varieties 
were used extensively in military ship construction.)

The Board again observes that the AMC, pursuant to the August 
2010 remand, and in an attempt to corroborate the Veteran 
assertion of asbestos exposure while travelling aboard the naval 
ship, requested that the Veteran complete a VA NA Form 13055 and 
provide specific dates as to when he was transported to Japan 
while aboard the USS General Leroy Eltinge, as well as when he 
received treatment aboard the ship.  The Veteran does not appear 
to have completed this form and there are no copies of the form 
attached to the Veteran's claims file.  The Veteran was informed 
in the September 2010 letter that that the NA Form 13055 should 
be completed in detail and returned in order for the RO to 
request a thorough search for the Veteran's military records.  
Since the Veteran did not provide the necessary information, the 
RO was unable to conduct an appropriate and thorough search to 
locate his records.  The Veteran's personnel records, which 
included his DD form 214 and several invoice statements, are 
devoid of any indication that he was aboard the USS General Leroy 
Eltinge, or transported in a naval ship, at any time during 
either period of active service.  As previously discussed, both 
separation examination reports reflect the Veteran's respiratory 
system, lungs and chest to be in normal condition upon discharge.  
Therefore, given the lack of evidence to corroborate the 
Veteran's assertion, the Board finds that the Veteran was not 
exposed to any type of asbestos carrying agent or material during 
service, and thus was not exposed to asbestos during service with 
the U.S. Air Force.  (See M21- 1MR, paragraph (a) which lists 
common materials that may contain asbestos including steam pipes 
for heating units and boilers, ceiling tiles, roofing shingles, 
wallboard, fire-proofing materials, and thermal insulation.).  

In addition, the Board observes that the post-service record on 
appeal is similarly absent for any notations, complaints or 
findings of a respiratory disorder for many years after 
separation from service.  Moreover, the medical evidence does not 
show that the Veteran sought treatment for any type of 
respiratory disorder, immediately following his separation from 
service or for many years thereafter.  The first post-service 
medical evidence of record documenting treatment the Veteran 
received for his respiratory condition are a series of private 
treatment records dated in December 1977, nearly twenty-three 
years after service.  These records indicate that, during a 
yearly check up, the Veteran was shown to have "an infiltration 
at the apex of his right lungs" and underwent a 'gastric 
washing' and chest X-ray for possible pulmonary tuberculosis.  
However, in his admission summary, Dr. E.F.D., after conducting a 
physical examination of the Veteran and reviewing laboratory and 
X-ray findings, ruled out pulmonary tuberculosis and diagnosed 
the Veteran with pneumonia in the right apex and possible 
carcinoma of the lung.  He prescribed the Veteran with Penicillin 
and instructed him to return for a follow-up examination in two 
weeks.  The record is silent as to any subsequent care or 
treatment for this respiratory disorder and the remainder of his 
private and VA treatment records are clear of treatment for, or 
diagnosis of a respiratory condition.  It was noted in the 
admission summary that the Veteran's past history shows that 
prior to his visit, the Veteran had been in good health.  

After December 1977, the evidence of record is clear for any 
complaints or findings of a respiratory disorder until October 
2005.  VA treatment records dated from October 2005 to July 2010 
reflect treatment for and diagnosis of COPD.  The records also 
indicate that the Veteran had a history of emphysema and asthma.  
See February 2006 and May 2006 VA treatment reports.  During the 
recent videoconferencing hearing, the Veteran testified that he 
was diagnosed and treated for lung cancer in 1982.  However, 
there are no medical records regarding this treatment associated 
with the claims file.  A private pulmonary function study, date 
stamped as having been received by the Board in September 2008, 
indicates the Veteran has a "severe obstructive lung defect" 
which is "confirmed by the decrease in flow rate at peak flow 
and flow at 20 percent, 50 percent and 75 percent of the flow 
volume curve."  

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of medical 
records, the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  See 
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of the 
section 1111 presumption of soundness).  

In this case, the Veteran clearly has a respiratory disorder, as 
reflected in his VA and private treatment records.  As previously 
discussed, there is a lack of evidence showing that the Veteran's 
respiratory condition arose as a result of an event in service, 
and there is no evidence to corroborate the Veteran's assertion 
that he was exposed to asbestos while serving in the U.S. Air 
Force during either period of active service.  The remaining 
question, therefore, is whether there is medical evidence of a 
relationship between the current respiratory disorder and 
military service.  

Again, the medical evidence does not show treatment for or 
diagnosis of respiratory problems until a number of years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition for 
many years after service).  

The Board does observe that the Veteran's physician, Dr. U.S., in 
a September 2008 letter, wrote that the Veteran was a patient of 
his and that he "has COPD and Calcification Granuloma probably 
secondary to prior asbestos exposure that he may have been 
exposed to while his travel on the ship during World War II."  
The Board finds this opinion to be insufficient to grant the 
claim for several reasons.  First, Dr. U.S. does not provide the 
basis for his opinion.  It appears that Dr. U.S.'s opinion is 
based solely on the Veteran's reported history of exposure to 
asbestos, because there is no actual objective evidence 
reflecting asbestos exposure during service, his contemporaneous 
medical records are clear for any complaints or signs of a 
respiratory disorder, and there is no evidence indicating that 
the Veteran's respiratory disorder arose as a result of an event 
in service.  The probative value of a medical opinion is 
significantly lessened to the extent it is based on an inaccurate 
factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  Miller 
v. Brown, 11 Vet. App. 345, 348 (1998).  The Board is not 
required to accept medical opinions that are based solely on 
recitation of history, such as these.  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  

Furthermore, the Board finds that this opinion also suffers from 
a lack of specificity and certainty.  See e.g. McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion 
that "it is possible" and "it is within the realm of medical 
possibility" too speculative to establish medical nexus); Goss v. 
Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not 
rule out" was too speculative to establish medical nexus); Warren 
v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only 
in terms such as "could have been" is not sufficient to reopen a 
claim of service connection).  

The Board acknowledges the September 2008 VA treatment report 
from the same physician, Dr. U.S., which indicates that the 
Veteran has a history of abnormal chest X-rays which were 
"suspicious of possible asbestosis."  Dr. U.S. also notes that 
the Veteran travelled to Japan in World War II where he was 
"sick closed to an insulation pipe for [seventeen] days on a 
ship."  Again it appears that the physician's assessment is 
predominantly based on a discussion with the Veteran and rests on 
the Veteran's reported history of in-service exposure rather than 
on the contemporaneous service treatment records and objective 
evidence.  

As previously discussed, the Veteran has not had a VA examination 
for his claim on appeal.  Although the majority of his service 
treatment records are unavailable, the Veteran's January 1949 and 
November 1954 separation examinations indicate that he was in 
good health, and the clinical evaluation of his lungs and chest 
was shown to be normal.  There is no evidence to corroborate the 
Veteran's assertion that he had any form of asbestos exposure in 
service.  Through its September 2010 letter, the RO attempted to 
secure evidence to help substantiate the Veteran's claim of 
asbestos exposure while on the USS General Leroy Eltinge during 
World War II.  However, the RO did not receive a response from 
the Veteran and was therefore unable to conduct an appropriate 
and thorough search for the Veteran's service treatment records.  
The Veteran's personnel records are also clear of any indication 
that the Veteran travelled aboard a naval ship during service.  
The first post-service medical evidence of record focusing on the 
Veteran's respiratory condition were records relating to a series 
of treatment visits in December 1977, nearly twenty-three years 
after his separation from service.  The first post-service 
medical evidence reflecting a diagnosis of COPD, the Veteran's 
current disability, was in October 2005, over fifty-years after 
his separation from service.  

While the September 2008 private medical opinion suggests a 
possible connection between the Veteran's respiratory disorder 
and service, the Board does not find this opinion to be of 
probative value given that the statement relies on the Veteran's 
self-reported claims, and on an unsubstantiated factual premise.  
There is no evidence indicating that the Veteran had any type of 
asbestos exposure in service.  Thus, there is no objective 
persuasive medical evidence linking the Veteran's claimed 
disorder to service, and there is no reasonable possibility that 
a VA examination would result in findings favorable to the 
Veteran.  Accordingly, the Board finds that an etiology opinion 
is not "necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The Board acknowledges the Veteran's statement that he was 
exposed to asbestos during service and has suffered from 
respiratory problems since.  Competent lay evidence is evidence 
provided by a person who has personal knowledge (that is, that 
he/she actually observed; derived from his/her own senses) of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  The Veteran can also attest to factual matters 
on which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited duty, 
and undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, while lay persons may 
provide competent testimony as to that which can be observed and 
visible symptoms and manifestations of a disorder, they are not 
considered competent to offer evidence which requires medical 
knowledge, such as opinions regarding medical causation or a 
diagnosis, because they lack the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  While the Veteran is 
competent to discuss being exposed asbestos in service, he is not 
competent to relate his current disability to service.  

However, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.  The Veteran is clearly 
competent to report observations as to his condition.  38 C.F.R. 
§ 3.159; see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994).  However, in view of the 
available contemporaneous evidence, the post-service medical 
records which are negative for any complaints, treatment or 
diagnosis of a respiratory disorder for nearly twenty-three years 
after service, and the lack of any evidence reflecting that the 
Veteran had asbestos exposure in service, the Board does not find 
the Veteran's current assertions to be credible.  

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for the 
relevant condition or symptoms.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, 
the lack of contemporaneous medical records is something that the 
Board can consider and weigh against a Veteran's lay evidence.  
Id.  In this case, although the Veteran contends that his lung 
condition arose as a result of an event in service, this claim is 
not supported by the contemporaneous evidence of record.  Indeed, 
the January 1949 and November 1954 separation examination reports 
actually show the Veteran's lungs and chest to be in normal 
condition and that he had a physical profile of 'P1'.  The Board 
finds the contemporaneous evidence of record to be more credible 
than the Veteran's current assertions.  

Essentially, the Veteran's contention that he has been exposed to 
asbestos in service and suffers from a respiratory disorder as a 
result, is not supported by the objective medical evidence of 
record.  The objective medical evidence of record reflects no 
evidence of continuing symptomatology during the years following 
the Veteran's discharge from service so as to establish a link to 
service on the basis of continuity of symptoms.  As previously 
noted, the first post-service medical evidence of record focusing 
on the Veteran's respiratory disorder were a series of private 
treatment reports dated in December 1977, nearly twenty-three 
years after his separation from service.  This disorder appears 
to have resolved, and the record is clear for any signs of a 
respiratory ailment for another twenty-eight years.  The first 
post-service evidence of record actually indicating that the 
Veteran suffers from a current respiratory disorder was in 
October 2005, more than fifty years after the Veteran's 
separation from service, with no supportive objective medical 
evidence.  According to the Veteran's claim he has experienced 
chronic lung problems since his military service.  These 
assertions are unsupported by the medical evidence of record, and 
the Veteran has not provided any additional supportive medical 
evidence to show he suffers from a respiratory disorder as a 
result of service.  

While the Board does not doubt the sincerity of the Veteran's 
belief that his respiratory condition is due to service, the 
record discloses a nearly twenty-three year gap between the 
Veteran's separation from service and the first evidence of 
record showing that the Veteran suffered from a respiratory 
disorder.  In addition, there is no evidence to support the 
assertion that the Veteran's respiratory condition is due to 
asbestos exposure during service-or indeed is in any other way 
related to his active duty.  While one of the Veteran's 
physicians referenced the Veteran's service and alluded to 
asbestos exposure as a possible cause of his current lung 
condition, the Board does not find this opinion to be of 
probative value given that the opinion rests on the Veteran's 
reported medical history, and not on a confirmed factual premise.  
While the Board finds that it is possible that the Veteran was 
exposed to asbestos during service, the lack of any evidence 
substantiating his assertions diminishes the reliability of his 
statements, and the Board does not find the Veteran to be 
credible on the events he described.  

Therefore, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a respiratory disorder, to include COPD.  See 38 U.S.C.A. 
§1110; 38 C.F.R. § 3.303.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  See Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the Board concludes that service connection for 
respiratory disorder, to include COPD, is not warranted.



(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a respiratory disorder, to 
include COPD, on a direct basis and as secondary to in-service 
exposure to asbestos, is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


